      Case: 1:18-cv-02716-CAB Doc #: 35 Filed: 11/02/20 1 of 5. PageID #: 243




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JOHN ALLAN NOVAK,                            )       CASE NO. 1:18CV2716
                                             )
                       Plaintiff,            )       JUDGE CHRISTOPHER A. BOYKO
                                             )
                vs.                          )
                                             )
COMMISSIONER OF                              )       OPINION AND ORDER
SOCIAL SECURITY,                             )
                                             )
                       Defendant.            )

CHRISTOPHER A. BOYKO, J.:

         This matter comes before the Court upon Plaintiff John Novak’s Objections (Doc. 32) to

the Report and Recommendation (Doc. 31) of Magistrate Judge Thomas M. Parker, who

recommends that the Court affirm the Commissioner’s decision dismissing Plaintiff’s request for

an administrative hearing and denying his applications for disability insurance benefits and

supplemental security income. For the following reasons, the Court ADOPTS the Magistrate

Judge’s Report and Recommendation and AFFIRMS the Commissioner’s denial of Plaintiff’s

claim.

                                     I. BACKGROUND FACTS

         Plaintiff’s Complaint stems from the events surrounding his administrative hearings—or

lack thereof—before the Administrative Law Judge (“ALJ”). After the Social Security

Administration denied his request for benefits, Plaintiff requested an administrative hearing. The

ALJ scheduled the initial hearing for July 19, 2017. Even after multiple notices and
      Case: 1:18-cv-02716-CAB Doc #: 35 Filed: 11/02/20 2 of 5. PageID #: 244




confirmation of his attendance, Plaintiff did not appear at the hearing. In response to the ALJ’s

Show Cause Order, Plaintiff claimed his Hepatitis C impacted his ability to attend the hearing.

He felt both faint and weak. He also had trouble in the heat and drove a vehicle without air

conditioning.

       The ALJ found good cause existed and the Administration issued a second notice of

hearing. The second hearing was set for December 20, 2017. The notice stated: “If you do not

attend the hearing and I do not find that you have a good reason, I may dismiss your request for

hearing. I may do so without giving you further notice.” (Emphasis in original). Again,

Plaintiff acknowledged receipt of the second notice and indicated he would attend the hearing.

In the event he could not attend, Plaintiff agreed he would contact the Administration before the

hearing.

       Despite his reassured attendance, Plaintiff again failed to appear for the hearing. A

similar procedure followed—the ALJ issued a second Show Cause Order (despite her notice that

she did not have to) and Plaintiff provided a response. Plaintiff justified his nonappearance on a

cold the day before. He also indicated that he left work early on the day of the hearing. Finally,

Plaintiff claimed he would have difficulty driving to the hearing and that he wanted a hearing

closer to his home.

       Unlike last time however, the ALJ determined that Plaintiff did not provide a good reason

for failing to attend the hearing. The ALJ relied on the factors in 20 C.F.R. §§ 404.957(b)(2) and

416.1457(b)(2). In doing so, the ALJ noted that Plaintiff worked on the day of his hearing and

that this was Plaintiff’s second failure to appear. The ALJ also determined that Plaintiff’s

apprehension of driving downtown did not constitute good cause given his alleged impairments.




                                               -2-
      Case: 1:18-cv-02716-CAB Doc #: 35 Filed: 11/02/20 3 of 5. PageID #: 245




       The Appeal Council denied review and Plaintiff filed his Complaint with this Court.

(Doc. 1). On April 2, 2020, the Magistrate Judge issued his Report and Recommendation. (Doc.

31). On April 9, 2020, Plaintiff filed his Objections. On April 23, 2020, the Commissioner filed

his Response. (Doc. 33).

                                       II. LAW & ANALYSIS

       A court reviews an administrative law judge’s procedural decision for “abuse of

discretion as to the overall conclusion, and ‘substantial evidence’ as to any fact.” Smith v.

Berryhill, 139 S.Ct. 1765, 1779 n. 19 (2019) (citations omitted). ‘Abuse of discretion’ in this

context occurs when the court is left with the firm conviction that the administration committed a

clear error of judgment in the conclusion it reached upon weighing the relevant factors. Balani v.

INS, 669 F.2d 1157, 1161 (6th Cir. 1982). ‘Substantial evidence’ means more than a mere

scintilla of evidence, but less than a preponderance of the evidence. Wright v. Massanari, 321

F.3d 611, 614 (6th Cir. 2003). Thus, if the record evidence is of such a nature that “a reasonable

mind might accept it as adequate support” for the final decision, then the determination must be

affirmed. Id.

       The Magistrate Judge determined that the ALJ did not commit clear error of judgment in

deciding that Plaintiff did not show good cause for failing to appear at the hearing. (Doc. 31,

PageID: 234). In so finding, the Magistrate Judge determined that the ALJ neither abused her

discretion nor failed to support her decision with substantial evidence. (Id. at PageID: 233).

Plaintiff objects, arguing that good cause existed for not attending the hearings. With respect to

the first hearing, Plaintiff could not attend because he was in the emergency room the week

before. As for the second hearing, Plaintiff acknowledges he went to work on the day of the




                                                -3-
       Case: 1:18-cv-02716-CAB Doc #: 35 Filed: 11/02/20 4 of 5. PageID #: 246




hearing. But he argues he works only one mile from his home, that work is in the evening and

that the work only involved two to three hours of light cleaning. (Doc. 32, PageID: 236).

         The Court finds Plaintiff’s objections without merit. The Court focuses its inquiry on the

second hearing.1 Plaintiff’s objection and explanation for why he missed the second hearing is

based on convenience. Plaintiff explains that, yes, he still worked on the date of the second

hearing. But his work is close to home and involves a few hours of light cleaning work.

         This objection does not establish good cause for failing to attend the administrative

hearing. ‘Good cause’ must be based on any physical, mental, educational or linguistic

limitation. 20 C.F.R. § 404.957(b)(2). Plaintiff’s objection—like his original explanation to the

ALJ—is not based on any such limitation. Accordingly, the Court is not left with a ‘firm

conviction’ that the ALJ abused her discretion in determining that good cause did not exist.

         Moreover, substantial evidence supported her determination. Plaintiff chose to work

rather than attend the hearing. This is true even though he did not appear at the first hearing and

said he would attend the second hearing. And Plaintiff did not excuse his nonappearance on any

reason related to his medical conditions. With the second hearing scheduled for the winter

months, Plaintiff cannot rely on a similar excuse of heat exhaustion as he did before.

         The record reflects that attending the hearings was inconvenient for Plaintiff. But that

inconvenience does not establish good cause to justify his nonappearance. Accordingly, the

Court agrees with the Magistrate Judge in determining that the ALJ did not abuse her discretion

nor failed to support her determination with substantial evidence.




1
 Since Plaintiff had an opportunity for a second hearing after his failed to appear for the first, the ALJ determined
good cause existed for Plaintiff’s failure to appear at the first hearing.

                                                         -4-
      Case: 1:18-cv-02716-CAB Doc #: 35 Filed: 11/02/20 5 of 5. PageID #: 247




                                        III. CONCLUSION

       For these reasons, the Court finds that Plaintiff’s Objections are without merit.

Therefore, the Magistrate Judge’s Report and Recommendation (Doc. 31) is ADOPTED and the

Commissioner’s final decision dismissing Plaintiff’s request for administrative hearing and

denial of applications for disability insurance benefits and supplemental security income is

AFFIRMED.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: November 2, 2020




                                               -5-
